Hill, C. J.
1. In this State the statutory right of set-off is restricted to demands or claims of a similar nature to that of the plaintiff, and a claim arising ex contractu can not be set off against a claim arising ex delicto. Civil Code (1910), § 5521; Geer v. Cowart, 5 Ga. App. 251 (62 S. E. 1054).
2. Except as above limited, the right of set-off is a purely equitable right, cognizable only in a court of equity. Hecht v. Snook, 114 Ga. 923 (41 S. E. 74). The city courts of this State have no jurisdiction to allow equitable set-off.
3. In a trover suit a plea setting up a debt claimed by the defendant against the plaintiff should not have been allowed. Judgment reversed.